 1In the Matter ofEDWARD HYMAN,n/B/A PIONEERMANUFACTURINGCOMPANYandUNITEDGARMENTWORKERS OFAMERICA,AFLCase No. 10,7R-1155.=Decided April 26,1944Mr. M. F. GoldsteinandMr. J. B. DuBose,of Atlanta, Ga., for theCompany.Mrs. Sallie D. Clinehall,"ofLynchburg, Va., for the Union.Mr. William Strong,of counsel to theBoard.,DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Garment Workers of America,AFL, herein called the Union, alleging that a question affecting com-merce had arisen concerning the representation of employees of Pio-neerManufacturing Company, Atlanta, Georgia,, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before T. Lowry Whittaker, TrialExaminer. , Said hearing was held at Atlanta, Georgia, on March 31,1944.The Company and the Union appeared and participated. All-parties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial' Examiner's rulings, made at the hearing are free-from prejudicial error ' and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the' Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THECOMPANYThe Company is engaged at Atlanta, Georgia, in the manufactureof clothes.During the 6 months preceding the hearing herein, theCompany used raw materials valued at about $78,000, approximately98 percent of which came from sources outside the State of Georgia,56 N. L. R. B., ,No. 10.44 PIONEER MANUFACTURING COMPANY45and manufactured finished products valued at about $260,000, about95 percent of which was sent to points outside that State.The Company admits that it is engaged in commerce within themeaning of the National Labor,Relations Act.H. THEORGANIZATION INVOLVEDUnited Garment Workers of America, affiliated with the American-Federation of Labor, is a labor organization admitting to membershipemployees of the Company.III.TIIE QUESTION CONCERNING, REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain employees of the Com-pany until the Union has been certified by the Board in an appropriateunit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial 'number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe', representation of employes of the' Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the ACt.IV.THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of the parties,'that all employees of the Company at Atlanta, Georgia, excludingall supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9(b) of the Act. ,V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen'be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the. pay-rollperiod immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.'The Field Examiner reported that the Union submitted 148 authorization cards andthat there are about 200 employees In the appropriate unit. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela;tions Act, and pursuant td Article III, Section 9, of 'National LaborRelations Board Rules and Regulations=Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Edward Hyman,d/b/a Pioneer Manufacturing Company, Atlanta, Georgia, an elec-tion by secret ballot shall be conducted as early as possible;but notlater than thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the TenthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among the employees in' the unit foundappropriate in Section IV, above, who were employed during thepay-roll period immediately. preceding the date of this Direction,including employees who did not work during said pay-roll period'because they were ill or on vacation or temporarily laid of, and in-cluding employees in the armed forces of the United States whopresent themselves in person at the 'polls,;';but excluding those' em-ployees who have since quit or been discharged for cause, and" havenot been rehired or reinstated prior 'to the' date of the election, to'determinewhether or not they desire to_ be represented by United Gar-ment Workers of America, affiliated with the American Federation ofLabor, for the purposes of collective bargaining. , 'a